Dear Mr. Vidrine,
This office is in receipt of your request for an opinion of the Attorney General in regards to what procedures govern disciplinary action taken against a police officer in a Lawrason Act municipality.
The Town of Sunset is a Lawrason Act municipality governed by the provisions of LSA-R.S. 33:321, et seq. LSA-R.S. 33:362(3) authorizes the board of alderman to "provide policies and procedures regulating the employment of municipal employees including the hiring and firing of such employees". Pursuant to this statute, only the board of alderman has the authority to take corrective action or disciplinary action against a municipal police officer. Further, only the board of alderman may hire or fire police personnel.
The Commissioner of Elections has informed this office that you are an elected chief of police, and accordingly you are required to make recommendations to the board of aldermen concerning police personnel. LSA-R.S. 33:423(A) provides, in pertinent part:
      In those municipalities governed by the provisions of this Part, R.S. 33:321 et seq., which have a chief of police elected by the qualified voters thereof, he shall make recommendations to the mayor and board of aldermen for appointment of police personnel, for the promotion of officers, to effect disciplinary action, and for dismissal of police personnel. Such nominations or recommendations are to be made regardless of race, color, disability, as defined in R.S. 51:2232(11), or creed.
Accordingly, you must submit your recommendations to the board of alderman to effect disciplinary action and for dismissal of police personnel, but only the board of aldermen has the authority to ultimately take disciplinary action against a police officer.
This opinion is consistent with Attorney General Opinions 96-259 and 93-323 which addressed the same issue raised herein, and we have enclosed copies of same for your further review.
Very truly yours,
                                       RICHARD P. IEYOUB ATTORNEY GENERAL
                                   By: __________________________ KERRY L. KILPATRICK ASSISTANT ATTORNEY GENERAL
KLK:ams